Citation Nr: 1227407	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-14 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the issues on appeal to the RO in October 2008, March 2009, and June 2009 for further evidentiary development.  

In August 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the record.  

The Veteran was notified in a May 2012 letter that the VLJ who conducted his August 2008 hearing was no longer employed by the Board.  The letter also informed the Veteran that he was entitled to another hearing before a VLJ who would participate in the final determination of his case, should he so desire.  
38 C.F.R. § 20.707 (2011).  He was given 30 days to reply to the letter, and he was advised that if no response was received within 30 days, the Board would assume that he did not desire another hearing and would proceed to consider the case on the evidence of record.  As of this date, well over 30 days later, no response from the Veteran has been received.  The Board therefore concludes that the Veteran does not want another hearing and will proceed accordingly. 

The issue of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss is not shown to be related to the Veteran's active duty service, and it did not manifest within one year of service separation.

2.  The Veteran served in the Navy on deep-water naval vessels off the shores of the Republic of Vietnam.

3.  Diabetes mellitus, type II, is not shown to be related to the Veteran's active duty service, and it did not manifest within a year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for diabetes mellitus, type II, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2005 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examination was provided with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  No examination is required, however, because there is no indication that the Veteran's diabetes mellitus may be related to service, as it did not manifest in service or close-in-time to service and because there is no other indication of a nexus to service.  Id.; 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, service personnel records, and VA clinical records.  The record also contains private medical records.  The Veteran was provided an opportunity to set forth his contentions during his hearing before the Board.  The Veteran was afforded VA medical examinations in connection with his right ear hearing loss claim.  As explained above, no VA examination regarding the diabetes mellitus claim is necessary.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small board manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.  

The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307(d)  are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right ear hearing loss 

The Veteran asserts that he was exposed to acoustic trauma in service and that his current right ear hearing loss is related to the in-service noise exposure.

Addressing the question of current disability, the Board finds that the Veteran has right ear hearing loss as defined in 38 C.F.R. § 3.385.  Specifically, on VA audiologic examination in February 2012, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 30, 10, 15, and 25 decibels, respectively.  The speech recognition score for the right ear was 78 percent. 

The service personnel records reflect that the Veteran performed the duties of a storekeeper during service, and the record reflects that the Veteran has alleged constant presence near loud machinery.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The service personnel records show that the Veteran served aboard two Navy ships.  Finding no specific reason to question the Veteran's credibility and because his allegations of noise exposure are consistent with prolonged presence around loud machinery, the Board concludes that the Veteran was exposed to acoustic trauma in service.  See Wensch, 15 Vet. App. at 367 (the Board is charged with the duty to assess the credibility and weight given to evidence).  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic hearing loss in service.  The service treatment records reflect no complaints, findings, or diagnoses of hearing loss, and whisper voice test results on separation were 15/15.  Next, the Board finds that the weight of the evidence demonstrates that right ear hearing loss symptoms have not been continuous since service separation in June 1966.  On separation, the Veteran did not report hearing loss, and no hearing loss disability was found.  The post-service evidence shows no history, complaints, findings, or diagnosis of right ear hearing loss after service separation until many years later in March 2008, 40 years after the Veteran's discharge from military service.  

Given the fact that on April 2005 VA audiologic examination, no right ear hearing loss as defined for VA purposes was found, the Board finds that the Veteran's right ear hearing loss has not been continuous since service.  In April 2005, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 25, 15, 25, and 15 decibels, respectively.  The speech recognition score for the right ear was 98 percent.

The absence of post-service evidence of right ear hearing loss for decades after service separation tends to weigh against a finding that right ear hearing loss was continuous since service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board notes that it follows from the fact that right ear hearing loss was not apparent for decades after service that it did not manifest in the first post-service year.  As such, service connection for right ear hearing loss is not warranted presumptively as a chronic disability.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that despite the Veteran's noise exposure, his right ear hearing loss is unrelated to service.  As stated, right ear hearing loss was not shown on VA examination in April 2005, when puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 25, 15, 25, and 15 decibels, respectively.  The speech recognition score for the right ear was 98 percent.  On VA examination in July 2009, puretone thresholds were not provided, however, the examiner asserted that because whisper voice test results were normal on entry and separation from service and because right ear hearing was normal on VA examination in April 2005, it was not likely that the Veteran's current right ear hearing loss was related to service.  On VA audiologic examination in February 2012, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 30, 10, 15, and 25 decibels, respectively.  The speech recognition score for the right ear was 78 percent.  Low frequency sensorineural hearing loss was diagnosed.  After examining the Veteran and reviewing pertinent documents in the claims file, the examiner opined that the Veteran's current right ear hearing loss was unrelated to service.  The examiner explained that hearing was normal on separation and essentially normal on VA examination in April 2005.  As such, it was not likely that current hearing loss was related to noise exposure in service.  The examiner explained that it would not have been likely that the Veteran would have passed the whisper voice test on separation if he had low frequency hearing loss at that time.  

As to competence, the Veteran is competent to provide evidence regarding readily observable symptoms such as subjective hearing loss.  See, e.g., Layno, supra.  He is not, however, competent to provide an opinion regarding the origins of his right ear hearing loss, as he is not shown to possess the requisite medical expertise.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The entirety of the competent evidence is against a finding that the Veteran's right ear hearing loss is related to service.  Most saliently, the February 2012 examiner opined that the Veteran's right ear hearing loss was unrelated to service.  The examiner provided a complete rationale and explained that the Veteran would not likely have passed the whisper voice test on separation if he were experiencing the type of hearing loss from which he currently suffered.  The Board finds this opinion highly probative because it is thorough, well reasoned, and based on a review of the claims file.  Prejean, 13 Vet. App. at448-9; Bloom 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.  

Because the competent medical evidence reflects that right ear hearing loss is unrelated to service, service connection for right ear hearing loss on a direct basis is denied.  38 C.F.R. § 3.303.  As stated above, service connection for right ear hearing loss on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  Because the entirety of the probative medical evidence is against the claim, the benefit of the doubt rule is not for application.  Alemany, supra.  

Service connection diabetes mellitus 

The Veteran does not contend that his diabetes mellitus is directly related to service or that the disease had its onset in the first post-service year.  Rather, it is the Veteran's contention that service connection for his diabetes mellitus is warranted presumptively based on his service aboard a Navy ship during the Vietnam Era.  See generally 38 C.F.R. §§ 3.307, 3.309(e). 

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.  Service records show that the Veteran served aboard the U.S.S. Mauna Kea (AE-22) and the U.S.S. Castor (AKS-1).  He is alleging exposure to herbicides during the Vietnam Era while aboard Navy ships off the coast of Vietnam.  The U.S.S. Castor was docked to a pier at Da Nang on October 7, 1966 according to the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The service personnel records indicate that the Veteran was aboard the U.S.S. Castor at that time.  The Veteran, however, has consistently denied going ashore or having any type of visitation in the Republic of Vietnam.

As stated, the docking requirement is satisfied.  Most saliently, however, the Veteran did not set foot on the landmass of Vietnam.  The fact that he did not go ashore precludes benefits based on a presumptive exposure to herbicides.  VBA Training Letter 10-06.

The Veteran's apparent assertions regarding herbicide exposure are speculative and without a factual basis.  The Veteran is not competent to provide evidence regarding the contents of the air he was breathing, including to establish the fact that the air contained herbicides such as Agent Orange.  This assertion is unsupported by any factual indicia to show herbicides in the air in close proximity to the Veteran. 

The criteria for a veteran to be seen as having had "service in the Republic of Vietnam" are clearly defined, and in the absence of being present on land or in the inland waters, there is no "service in the Republic of Vietnam" for VA compensation purposes.  In conclusion, the Veteran did not have "service in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e) to include diabetes mellitus.  For these reasons, the Board finds that service connection for diabetes mellitus type II on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307 , 3.309(e).

The Board next finds that the Veteran did not sustain an injury or disease of the endocrine system in service, and did not experience chronic symptoms of diabetes mellitus in service.  The service treatment records do not show treatment for or symptoms consistent with diabetes mellitus. 

The evidence also shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until years after service separation.  The Veteran testified that diabetes mellitus type II was present since approximately 1970.  There is no post-service medical evidence dated before 1997, and the post-service medical evidence does not show diabetes mellitus until after the turn of the Millennium.  The Veteran has not alleged that symptoms of diabetes mellitus began in service or even in the first post-service year. 

Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for the chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested, at the very least, several years after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not an in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion. 

Because there is no evidence of in-service injury or disease of the endocrine system, no presumed or actual exposure to herbicides during service, no chronic symptoms of diabetes mellitus in service, no continuous symptoms of diabetes mellitus since service, and no competent evidence of a nexus between diabetes mellitus and service, the criteria for direct service connection for the Veteran's diabetes mellitus have not been met.  38 C.F.R. § 3.303; Shedden, supra; see also Maxson, 230 F.3d at 1333 (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).  Because the Veteran did not have service in the Republic of Vietnam, and was not otherwise shown factually to have been exposed to herbicides in service, the presumptive service connection provisions for diabetes mellitus based on herbicide exposure are not met.  Because diabetes mellitus did not manifest to a compensable degree within one year of service separation, the presumptive service connection provisions for diabetes mellitus as a "chronic" disease are not met. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for diabetes mellitus type II is denied.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The service treatment records do not contain many blood pressure readings.  On entry into service, the Veteran's blood pressure was 136/69.  In March 1966, it was 134/90, and in June 1966, it was 142/88.  The record contains no post-service medical records dated before the late 1990's.  Furthermore, no diagnosis of hypertension dated before the turn of the Millennium is apparent from the record.  The Veteran's allegations are somewhat inconsistent regarding the onset of hypertension.  He has stated that hypertension was due to herbicide exposure in service and/or was secondary to diabetes mellitus.  At his hearing, he indicated that hypertension had been present for some 30 years but also stated that he was told he had hypertension during the 1960's in service.  

The Veteran's statements reflect that hypertension may have had its origins in service or aggravated thereby.  As such, a VA examination regarding the origins of the Veteran's hypertension must be provided.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

The Board notes that the VCAA notice that the Veteran was provided in connection with his claim of entitlement to service connection for hypertension did not contain the type of notice mandated by the Court in Dingess.  As well, the Veteran was not provided notice related to establishing service connection based on aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  As such, a revised VCAA notice letter must be provided to the Veteran.

To ensure that the record is complete, all VA clinical records dated from February 9, 2012 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran an amended VCAA notice letter that explains how to establish service connection based on aggravation and that contains the type of information mandated by the Court in Dingess.

2.  Associate with the claims file all VA clinical records dated from February 9, 2012 to the present.

3.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension is related to service or whether it was aggravated (increased in severity beyond natural progression) by his active duty service.  In conjunction with the examination, the examiner must review all pertinent documents in the claims file.  A rationale for all opinions and conclusions should be provided, and the examination report must indicate whether the claims file was reviewed. 

4.  Review the record and ensure that all the above action is completed.  When the RO/AMC is satisfied that the record is complete, the claims should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


